UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

  UMHARA TYLER,

                         Petitioner,

                        v.
                                                    Civil Action 10-0309 (HHK)
  JOSEPH WILMER, et al.,

                         Respondents.



                                       MEMORANDUM

       This matter is before the Court on respondents’ opposition to the petition for a writ of

habeas corpus. By Order of June 7, 2010, petitioner was advised to respond to the opposition by

July 8, 2010, or risk summary dismissal of the case. Petitioner has neither filed a response nor

sought additional time to do so. Petitioner has not refuted respondents’ substantiated argument

that the petition is moot because the challenged sentence calculation has been corrected and he

has completed service of his sentence and has been released to probation. See Federal

Respondent’s Opposition to Petitioner’s Petition for a Writ of Habeas Corpus at 1. Accordingly,

the habeas petition will be denied and the case dismissed. A separate Order accompanies this

Memorandum.

                                             ________s/s____________
                                             Henry H. Kennedy, Jr.
                                             United States District Judge

Date: August 9, 2010